...(   ·•     )..
            AO 2458 (Rev. 02/08/20 19) Judgment in a Criminal Petty Case (Modified)                                                                 Pagel ofl   \5
                                                 UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA ·

                                  United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                  v.                                        {For Offenses Committed On or After November I, 1987)


                                   Sergio Zuniga-Sanchez                                     Case Number: 3:19-mj-21807

                                                                                            Hector Jesus Tamayo
                                                                                            Defendant's Attorney


            REGISTRATION NO. 74753298
            THE DEFENDANT:
             IZI pleaded guilty to count(s) 1 of Complaint
                                                        ------~-------------------------------------------
             0 was found guilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                    Nature ofOffense                                                               Count Number(s)
            8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

              0 The defendant has been found not guilty on count(s)
                                                                                      --------------------------------------
              0 Count(s) ---------------------------------- dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be


                     . .¥
            imprisoned for a term of:

                                                 TIME SERVED                           D                                         days

               ~  Assessment: $10 WAIVED ~ Fine: WAIVED
              ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportationVVJ'~~mo~lA\VO'tV:~e
              CB JP..Blll~Op)i1wP~ defendant be deported/removed with relative, · V\ ' M _ charged in case
                \"ll VVlfJ 'J,.-\ ~ UV£P   .                                              · .    f>.f()Vt
                  IT IS ORDERED that the defendant shall notify the United States Attorney for this di trict within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall' notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.
                                                                                                                                I
                                                                                           Friday, May 3, 2019
                                                                                           Date of Imposition of Sentence



             Received          ~                                                           ~ '
                            QOSM                                                           HON RABLE BARRY M. KURREN
                                                                                           UNITED STATES MAGISTRATE JUDGE



              Clerk's Office Copy                                                                                                        3:19-mj-21807
